     Case 5:19-cv-00104-DCB-MTP Document 37 Filed 07/23/20 Page 1 of 7



                   IN THE UNITED STATES DISTRICT COURT

               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                              WESTERN DIVISION

THURMAN KIRKWOOD                                                    PLAINTIFF

V.                              CIVIL ACTION NO. 5:19-cv-104-DCB-MTP

MAJOR ERICA PERKINS, et al.                                        DEFENDANTS



               ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation. [ECF No. 35]. Magistrate

Judge Parker recommends that the Motion for Summary Judgment [ECF

No. 26] be granted and that the Petition for Writ of Habeas [ECF

No. 1] be dismissed without prejudice. The Plaintiff filed his

Objection [ECF No. 36] to the Report and Recommendation on May 19,

2020.     Having   reviewed     the   Report     and   Recommendation,       the

Plaintiff’s objection, and applicable statutory and case law, the

Court finds and orders as follows:

      Plaintiff,     a   post-conviction      inmate    in   the   custody    of

Mississippi Department of Corrections (“MDOC”), filed this lawsuit

under 42 U.S.C. § 1983 on or about September 4, 2019. 1 He alleges


      1The Complaint was received on September 4, 2019 but Plaintiff’s signature
at the end of the document is dated August 28, 2019. Defendants argue the
Complaint was filed on August 28 per the prison mailbox rule. “Under the ‘mailbox
rule,’ a pro se § 1983 complaint is deemed filed on the date he delivers the
petition to prison officials for mailing to the federal district court.” Smith
v. McMillin, 2009 WL 692108, at *1 n. 1 (S.D. Miss. Jan. 30, 2009). It is not
clear, however, when Plaintiff deposited the Complaint with prison officials

                                       1
       Case 5:19-cv-00104-DCB-MTP Document 37 Filed 07/23/20 Page 2 of 7



that while incarcerated at Wilkinson County Correctional Facility

(“WCCF”) he was exposed to secondhand smoke. [ECF No. 1] at 4.

Plaintiff asserts that he informed Defendant Scott Middlebrooks

and Defendant Sergeant Karen Brown that his cellmate was smoking

tobacco and spice, but that his complaints were ignored. According

to Plaintiff, the smoking continued for four months and caused him

to suffer from headaches and chest pains.

       Plaintiff further alleges that Defendant Gabriel Walker and

Defendant     Major     Erica     Perkins     retaliated    against     him    for

complaining by moving him to a different zone at WCCF where his

new cellmate also smoked spice and tobacco. On July 17, 2019,

Plaintiff     was     transferred    to     South   Mississippi   Correctional

Institution (“SMCI”). He was housed in an open bay that slept 100

inmates, where he alleges that the tobacco and spice smoke was

even    worse.   He    believes     his   transfer    to   SMCI   was   done    in

retaliation for his complaints at WCCF. Plaintiff was returned to

WCCF on April 6, 2020.

       On April 29, 2019, the Plaintiff submitted two grievances

regarding the secondhand smoke and alleged retaliation by WCCF

staff. The grievances were considered as one submission. It was


for filing, particularly when the Complaint bears a notification on the first
page which says it was filed online. As discussed below, Plaintiff did not
exhaust his administrative remedies and it is immaterial if the Complaint was
filed on August 28 or September 4, because he did not have an opportunity to
exhaust until November of 2019.



                                          2
       Case 5:19-cv-00104-DCB-MTP Document 37 Filed 07/23/20 Page 3 of 7



rejected because it contained more than one form of requested

relief.      The     grievances        were       returned        to     Plaintiff    with

instructions for submitting a proper grievance.

       On May 17, 2019, the Plaintiff submitted another grievance

concerning his exposure to secondhand smoke. The grievance was

accepted but placed in backlog because Plaintiff had at least one

other grievance pending. On June 15, 2019, Plaintiff was advised

in a letter that his grievance was placed on backlog, but if he

wished to have it handled first then he was required to withdraw

all other pending grievances.

       On August 2, 2019, Defendant Brown of WCCF completed a first

step    response      to    the   grievance.        The   response        was   mailed   to

Plaintiff at SMCI where he had been transferred. On November 18,

2019, the Plaintiff accepted receipt of WCCF’s response but did

not proceed to the second step in the administrative remedies

program      and    the    grievance     was      closed.    On    February     6,   2020,

Defendants filed their Motion for Summary Judgment [ECF No. 26]

arguing      that    Plaintiff     had    not      exhausted       his    administrative

remedies regarding his smoke exposure claim or his retaliation

claim.

       The   Prison       Litigation     Reform     Act     (“PLRA”)      mandates    that

prisoners exhaust all administrative remedies available to them

before filing suit. 42 U.S.C. § 1997e(a). Exhaustion is mandatory

for “all inmate suits about prison life, whether they involve

                                              3
    Case 5:19-cv-00104-DCB-MTP Document 37 Filed 07/23/20 Page 4 of 7



general circumstances or particular episodes, and whether they

allege excessive force or some other wrong.” Alexander v. Tippah

Cnty., Miss., 351 F.3d 626, 630 (5th Cir. 2003) (quoting Porter v.

Nussle,   534   U.S.   516,    532   (2002)).     “District   courts   have   no

discretion to excuse a prisoner’s failure to properly exhaust the

prison grievance process before filing their complaint... and the

case must be dismissed if available administrative remedies were

not exhausted.” Gonzalez v. Seal, 702 F.3d 785, 788 (5th Cir.

2012). “Merely initiating the grievance process or putting prison

officials on notice of a complaint is insufficient to meet the

exhaustion requirement.” Washington v. Brisolara, No. 1:15-cv-141-

RHW, 2016 WL 3982504, at *2 (S.D. Miss. July 22, 2016).

     MDOC   employs     a     two-step       administrative   remedy   program

(“ARP”). See [ECF No. 26-1]. Inmates must submit their grievance

in writing within thirty days of the complained-of incident. Id.

If the grievance is accepted into the program, an official will

issue a first step response. Id. If the response does not resolve

the issue for the inmate, he may continue to the second step within

five days of receiving the first step response. Id. 1-2. If he is

not satisfied with the second step response, then he may proceed

with a lawsuit. Id. at 2. If an inmate submits a grievance while

a prior grievance is still pending, the new grievance will be

logged and set aside for handling at the discretion of the ARP

director. Id.

                                         4
    Case 5:19-cv-00104-DCB-MTP Document 37 Filed 07/23/20 Page 5 of 7



     Magistrate Judge Parker found that the Plaintiff submitted

multiple   grievances   and   that   WCCF’s   backlog   procedure   is   in

accordance with Fifth Circuit precedent. The Fifth Circuit has

held that MDOC’s backlogging procedure for multiple grievances is

not unconstitutional and does not abrogate § 1997e’s exhaustion

requirement. Wilson v. Epps, 776 F.3d 296, 301 (5th Cir. 2015).

Therefore, the Plaintiff’s claim that the “prison took too long”

does not waive the mandatory exhaustion requirement.

     Magistrate Judge Parker further found that even if Plaintiff

believed that WCCF officials did not timely respond – ignoring the

fact that his grievance was properly placed in backlog – he was

nevertheless required to proceed to the next-available step in the

grievance procedure. Wilson, 776 F.3d at 301. “[I]t is only if the

prison fails to respond to the last step of the grievance process

that the prisoner becomes entitled to sue, because then there is

no next step (save filing a lawsuit) to which the prisoner can

advance.” Id. Plaintiff, however, did not proceed to the last step

in the process. Therefore, both of his unexhausted claims are

barred under the PLRA.

     On June 1, 2020, the Plaintiff filed his objection [ECF No.

36] to Magistrate Judge Parker’s Report and Recommendation [ECF

No. 34]. The Plaintiff claims that the ARP process and exhaustion

requirement should not apply to him because “[t]he said defendants

[were] put on notice and did respond at a late date, they answered

                                     5
       Case 5:19-cv-00104-DCB-MTP Document 37 Filed 07/23/20 Page 6 of 7



the said ARP [and] there was no need to further the ARP nor were

there any other respon[se] that could be given of the matter.

Therefore[,] there was no penological reason to proceed further,

it would have been an undue delay of time and an unjust cause to

human rights…”. [ECF No. 36] at 2.

       When a party objects to a Report and Recommendation this Court

is required to “make a de novo determination of those portions of

the report or specified proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1); see also Longmire

v. Guste, 921 F.2d 620, 623 (5th Cir. 1991). “Such a review means

that the court will examine the record and make an independent

assessment of the law.” Magee v. Comm’r of Soc. Sec., No. 1:12-

cv-00188, 2013 WL 4014986, at *1 (S.D. Miss. Aug. 6, 2013); see

also Hinton v. Pike County, No. 18-60817, 2018 WL 3142942, at *1

(S.D.       Miss.   June   27,   2018).    “Parties    filing    objections      must

specifically        identify     those    findings    objected    to.   Frivolous,

conclusive or general objections need not be considered by the

district court.” Id. Moreover, “no factual objection is raised

when    a    petitioner    merely    reurges    arguments    contained      in   the

original petition.” Hinton v. Pike County, No. 18-60817, 2018 WL

3142942, at *1 (S.D. Miss. June 27, 2018) (citing Edmond v.

Collins, 8 F.3d 290, 293 (5th Cir. 1993)).

       The     Court   finds     that    the   Plaintiff’s      objection   merely

restates the allegations in his petition and subsequent filings

                                           6
    Case 5:19-cv-00104-DCB-MTP Document 37 Filed 07/23/20 Page 7 of 7



and is therefore insufficient. Furthermore, Plaintiff has failed

to demonstrate that exhaustion would have been futile or that

administrative   remedies     were   unavailable.    “Exceptions       to   the

exhaustion   requirement      are    appropriate    where   the    available

administrative     remedies    either     are   unavailable       or   wholly

inappropriate to the relief sought, or where the attempt to exhaust

such remedies would itself be a patently futile course of action.”

Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994). Therefore, having

conducted a de novo review of the portions of the Report and

Recommendation objected to, the Court is satisfied that Magistrate

Judge Parker has undertaken an extensive examination of the issues.

    Accordingly,

     IT IS HEREBY ORDERED that the Report and Recommendation [ECF

No. 35] is ADOPTED as the findings and conclusions of this Court.

     IT IS FURTHER ORDERED that the Plaintiff’s objection [ECF No.

36] to Magistrate Judge Parker’s Report and Recommendation is

OVERRULED.

     A Final Judgment shall be entered of even date herewith

pursuant to Rule 58 of the Federal Rules of Civil Procedure.

     SO ORDERED this the 23rd day of July, 2020.

                                          _/s/ David Bramlette_________

                                           UNITED STATES DISTRICT JUDGE




                                      7
